Title: From John Adams to G. Furman, 11 January 1824
From: Adams, John
To: Furman, G.



Sir.
Quincy January 11th 1824

I thank you for your letter of 13th. And as I Applaud very much your occupation, I should be happy to assist you if it was in my power, but it is not, I have never preserved phamplets or newspapers, I never had leisure to attend to it, And have given away every thing of the kind, almost as soon as I had read it, The greatest collection that I know of in the World is in the Atheanum in Boston, under the care of William Shaw, and made by him, And began when he was my private Secretary at the seat of Government—whether the writings signed Massachusettensis as I erroneously suppose was Mr Sewall, or Mr Lenard, as is now pritty well proved, he was an able Man & a handsome writer, for both of them were such—Though Although the extreme weakness to which I am reduced, renders it impossible for me to give you any assistance, I heartily wish you success in your virtuous enterprize— / & am your obedient humble Servt
John Adams